Exhibit 10.20

OCEANFIRST FINANCIAL CORP.

2006 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

Name of Recipient:   _________________________________

Number of Shares

Subject to this Option:

  _________________________ Exercise Price per Share:   $
                             Type of Option:                Incentive Stock
Option                Non-Statutory Stock Option Option Term/Expiration Date:  
____________________ Payment of Exercise Price:   The Exercise Price may be paid
by delivery of any combination of cash, Common Stock or consideration (including
where permitted by law and the Committee, Awards) having a Fair Market Value on
the exercise date equal to the total Exercise Price, including a cashless
exercise arrangement with a qualifying broker-dealer or a constructive stock
swap as specified by the Committee. Date of Grant:   _________________________
Vesting Schedule:   The Option may be exercised, in whole or in part in
accordance with the following schedule: [     % of the Shares subject to the
Option is earned after each year of continuous service, commencing on
                     and on each                             , thereafter
through                             .] Voting:   The Recipient will have voting
rights over the Common Stock actually acquired only upon the exercise of the
Option and acquisition of the Common Stock. Distribution:   Shares of Common
Stock subject to the Option will be distributed as soon as practicable upon
exercise. Designation of Beneficiary:   A Beneficiary may be designated in
writing (subject to such requirements as the Committee may specify in its
discretion) to receive, in the event of death, any Award to which the Recipient
would be entitled pursuant to the OceanFirst Financial Corp. 2006 Stock
Incentive Plan (the “Plan”) under this Option Award Agreement. Term of Options:
  This Option may be exercised during its term in accordance with the Vesting
Schedule set forth above and the applicable provisions of the Plan and this
Option Award Agreement. In no event may this Option be exercised after the
Expiration Date set forth above (the “Expiration Date”).

 

22



--------------------------------------------------------------------------------

Effect of termination of employment

or service because of:

 

(a) Death or Disability:   Options which have not yet vested, vest upon death or
Disability. All Options are exercisable for one year after termination of
employment or service, or, if sooner, until the Expiration Date of the Options.
(b) Retirement:   All unexercised Options that are vested as of the date of
termination are exercisable for a period of three years following termination,
or, if sooner, until the Expiration Date of the Option. All unvested Options are
forfeited and the rights to such unvested Options cease upon termination of
employment. (c) Cause:   All unvested Options and all vested Options not yet
exercised expire immediately upon termination of employment or service. (d)
Other Reasons:   All unexercised Options that are vested as of the date of
termination are exercisable for a period of three months following termination,
or, if sooner, until the Expiration Date of the Option. All unvested Options are
forfeited and the rights to such unvested Options cease upon termination of
employment. Non-Transferability:   Options are nontransferable, voluntarily or
involuntarily, other than by will or the laws of descent or distribution or
pursuant to a qualified domestic relations order as defined by the Code, unless
determined otherwise by the Committee. The terms of the Plan and this Option
Award Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Recipient.

The Committee hereby grants to the individual named above (“Recipient”) an
Option to purchase the number of Shares at the per Share Exercise Price set
forth above, subject to the terms and conditions set forth in this Option Award
Agreement and in the Plan. In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Award
Agreement, the terms and conditions of the Plan shall prevail.

If designated as an Incentive Stock Option, this Option is intended to qualify
as an Incentive Stock Option under Code Section 422. However, if this Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d), it shall be treated as a Non-Statutory
Stock Option.

This Option is exercisable by delivery of an exercise notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), which shall state the
election to exercise the Option, the number of Shares in respect to which the
Option is being exercised, and such other representations and agreements as may
be required by the Committee pursuant to the provisions of the Plan. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Shares for which the Option is exercised. The Option shall be deemed
to be exercised upon receipt by the Holding Company of the fully executed
Exercise Notice accompanied by the aggregate Exercise Price. No Shares will be
issued pursuant to the exercise of this Option unless such issuance and exercise
complies with applicable laws. The Recipient agrees to make appropriate
arrangements with the Holding Company (or parent or subsidiary employing or
retaining the Recipient) for satisfaction of any Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Recipient acknowledges and agrees that the Holding Company may
refuse to honor the exercise and deliver Shares if such withholding amounts are
not delivered at the time of exercise.

 

23



--------------------------------------------------------------------------------

If Recipient sells or otherwise disposes of any Shares acquired pursuant to an
Incentive Stock Option on or before the later of (i) two years after the Date or
Grant, or (ii) one year after the date the Option is exercised, the Recipient
shall notify the Committee of such disposition within ten (10) days of such sale
or disposition.

Neither the Plan nor this Award Agreement create any right on the part of any
Employee to continue in the employ of OceanFirst Bank, OceanFirst Financial
Corp. or any affiliates thereof. Unless otherwise defined herein, all
capitalized terms herein shall have the same meaning as those contained in the
Plan.

The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors, or the Committee hereof, in respect
of the Plan and this Option Award Agreement shall be final and conclusive.

The Plan is incorporated herein by reference. The Plan and this Option Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Holding Company and the Recipient with respect to the subject
matter hereof, and may not be modified adversely to the Recipient’s interest
except by means of a writing signed by the Holding Company and the Recipient.
This Option Award Agreement is governed by the internal substantive laws, but
not the choice of law rules, of [STATE].

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Option Award
Agreement to be executed, and said recipient has hereunto set his hand, as of
the      day of             , 200    .

 

OCEANFIRST FINANCIAL CORP. By:  

 

RECIPIENT

 

 

24



--------------------------------------------------------------------------------

EXHIBIT A

OCEANFIRST FINANCIAL CORP.

2006 STOCK INCENTIVE PLAN

EXERCISE NOTICE

OceanFirst Financial Corp.

[Address]

[Address]

Attention: [TITLE]

1. Exercise of Option. Effective as of today,                             , the
undersigned (“Purchaser”) hereby elects to purchase                             
Shares (the “Shares”) of Common Stock of OceanFirst Financial Corp. (the
“Holding Company”) under and pursuant to the 2006 Stock Incentive Plan (the
“Plan”) and the Stock Option Award Agreement dated
                                 (the “Option Award Agreement”). The purchase
price for the Shares shall be $                     as required by the Option
Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Holding Company the
full purchase price for the Shares.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Award Agreement and agrees
to abide and be bound by their terms and conditions.

4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Holding Company or a duly authorized transfer agent of
the Holding Company) of the Shares, no right to vote or receive dividends or
other rights as a shareholder shall exist with respect to the Shares subject to
the Option Award Agreement. The Shares so acquired shall be issued to the
Purchaser as soon as practicable after exercise of the Option.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
deemed advisable in connection with the purchase or disposition of Shares and
that Purchaser is not relying on the Holding Company for any tax advice.

6. Entire Agreement; Governing Law. The Plan and Option Award Agreement are
incorporated herein by reference. This agreement, the Plan and the Option Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertaking and
agreements of the Holding Company and the Purchaser with respect to the subject
matter hereof, and may not be modified adversely to the Purchaser’s interest
except by means of a writing signed by the Holding Company and the Purchaser.
This agreement is governed by the internal substantive laws, but not the choice
of law rules, of [STATE].

 

25



--------------------------------------------------------------------------------

Submitted by: PURCHASER

 

Signature

 

Print Name Accepted by: OCEANFIRST FINANCIAL CORP.

 

By

 

Date Received

 

26